﻿It is indeed an honour once
again to address the General Assembly.
On behalf of the people of Sierra Leone, and on my
own behalf, I congratulate you, Sir, on your election to
preside over the work of this session, which you rightly
described as one that can mark the beginning of a new
era in United Nations history. Ukraine, a founding
Member of our Organization, is well known for its
decisive stand on unilateral nuclear disarmament. This in
itself is a major contribution to the promotion of
international peace and security. As an experienced
diplomat and former senior member of the Secretariat,
you are fully equipped to steer this session to a successful
conclusion.
I wish also to pay tribute to your predecessor,
Ambassador Razali Ismail of Malaysia, for the firm and
skilful manner in which he led the Assembly in dealing
with the issues of the fifty-first session.
We commend the Secretary-General for the bold
effort he has made so far in mapping out the tracks of his
quiet revolution, a reform of the Secretariat. This is
perhaps the first time in the history of the Organization
7


that we have in the same session a President of the General
Assembly and a Secretary-General both of whom were staff
members of the United Nations Secretariat. I would like to
convey through the Secretary-General our appreciation to
the entire staff of the United Nations system, who have
been and continue to be pillars supporting the structures of
peace and economic and social well-being which our
Organization is building in various parts of the world.
When I addressed this body last year, I spoke at length
about my Government’s efforts to reach a peace agreement
with the Revolutionary United Front (RUF), the settlement
of people displaced by the conflict and our efforts at
national reconciliation. I also spoke of our hopes: our hopes
for the consolidation of our new democracy, for the revival
of our economy and for the regeneration of communities
scarred by years of war. These were no starry-eyed
pronouncements. We were too well aware of the challenges
which the achievement of these objectives entailed, but we
were tackling them in a spirit of realism within the
framework of a united national effort and, above all, in
confident hope.
In the economic sphere, for example, the response was
promising. My Government was credited within a year with
the introduction of a social security scheme and a minimum
wage act; accountability and transparency in public
spending; trade liberalization and public enterprise reform,
including privatization; reduction of the rate of inflation
from 65 per cent to 6 per cent; achievement of a 5 per cent
economic growth rate, which had been minus 10 per cent
a year earlier; and plans for an investment code. These are
some of the signposts of confidence which national and
international investors saw when they concluded that Sierra
Leone was well on its way to economic recovery. Prospects
for that recovery were at their highest in more than two
decades.
Today I appear before you with a heavy heart. As I
speak, a great tragedy is unfolding in my country. On 25
May 1997, a combination of elements of the Sierra Leone
army and the Revolutionary United Front violently
overthrew my democratically elected Government and
unleashed on the country a reign of terror unprecedented in
its scope and ferocity. Overnight, Sierra Leone was
transformed into a gulag of horrors: the killing of
defenceless, innocent civilians, looting, confiscation of
property and rape. These atrocities continue. The people of
Sierra Leone have been ushered into a long night of
darkness. For the first time in our history, the survival of
our national society as a morally and socially cohesive
whole has been put into question.
It is against the background of these dramatically
changed conditions in my country that I appear before
you today, to make an appeal — a desperate appeal —
for help from the international community to save a
nation and a people. My presence on this podium
symbolizes the people of Sierra Leone stretching out their
hands to the United Nations, asking it to pull them back
from the brink of catastrophe.
The people of Sierra Leone are united in a common
fear, the fear that unless something is done, and done
now, the barbarism and adventurism of the military junta
will push the country over the brink. Their hope is that
the international community will not allow the military
junta to convert their country into one vast killing field.
If the prevailing situation is allowed to drift much longer,
because of a failure of political will, or for any other
reason, then the hopes of a peace-loving nation for a life
worthy of normal human beings will have been betrayed.
I am more than convinced that this cannot be what the
United Nations would like to see happen in Sierra Leone.
My belief in the United Nations, as the custodian of
world peace and security, and as the ultimate defence of
the weak and the defenceless, remains as strong as ever.
It is on the strength of this conviction, which has been a
part of all my adult life, that I bring the case of Sierra
Leone to the attention of the Assembly.
Only the speedy restoration of the democratically
elected Government of Sierra Leone can provide a lasting
solution to the crisis and enable the country to return to
normalcy and to resume its place as a responsible member
of the community of nations. This is no self-serving
statement. To insist on the restoration of my Government
is no more than to insist that the Government which the
people of Sierra Leone freely and openly elected in the
most closely invigilated election in the post-independence
history of the country be restored to them. Indeed, when
the Summit of the Organization of African Unity (OAU)
held in Harare considered the matter it resolved strongly
and unequivocally to condemn the coup d’état and called
for the immediate restoration of constitutional order in
Sierra Leone.
My Government emerged as a result of a transition
process under the their military regime of the National
Provisional Ruling Council. It was that regime which
appointed the Interim National Electoral Commission as
the management body responsible for the conduct of both
the parliamentary and presidential elections. At the
request of the Interior National Electoral Commission, the
Commonwealth secretariat in London provided three
8


experts, including a legal draftsman, to help with the
preparations for the elections. None of these people had
been to Sierra Leone before and they knew nobody in the
country. The point of their attachment to the Interior
National Electoral Commission was to bring to bear on the
work of the Commission the highest international electoral
practices. The European Union also provided a voter
education expert from Britain, while the United Nations
supplied a logistical expert.
In other words, at the heart of the election
management body, the international community had a
presence to ensure the highest standard of probity and
transparency in the conduct of the elections.
In January 1996, in the middle of the preparations for
the elections, Brigadier Maada Bio forced Captain
Valentine Strasser out of office as Chairman of the National
Provisional Ruling Council and immediately launched a
campaign to postpone the elections. The banner of that
campaign was “Peace before Elections”. A national
consultative conference comprising representatives of
political parties, the army, the police, trade unions,
women’s organizations, the churches and mosques and
other organizations of civil society was convened in
February 1996 to pronounce on the matter. I should add
that in attendance were also representatives of the
international community. The overwhelming majority of the
delegates to the conference supported the holding of
elections. Incidentally, the Revolutionary United Front was
invited to participate in the democratic process. Clearly
illustrating its attitude towards legitimate democratic
principles and procedures, the Front categorically refused to
honour the invitation.
And so the elections were held on 26 and 27 February
1996. There were observers from the Commonwealth, the
Organization of African Unity (OAU), the African-
American Institute, the African-American Labor Center, the
Commonwealth Trade Union Council and the World
Council of Churches, all coordinated by no less a body than
the United Nations itself. At the close of polling, and long
before the official declaration of the results, the
international observers made a joint statement on 29
February 1996, in which they said that, despite setbacks,
they had witnessed a remarkably peaceful, orderly and
transparent conduct of the vote, which led them to conclude
“that the results will genuinely reflect the will of the
people of Sierra Leone and usher in an era of
democracy”.
Having failed to prevent the holding of the elections
through political manoeuvring, the anti-democratic forces
within the army and their Revolutionary United Front
allies launched a campaign of terror and intimidation in
those parts of the countryside where the rebels had a
presence to scare away people from voting. Many
innocent men and women had their hands cut off. Some
were branded with hot irons and many more were
mutilated in ways that I cannot describe in public. But no
intimidation could overcome the determination of the
people to put an end to military rule and all its associated
abuses.
The elections which brought my Government into
office were more than an electoral exercise to replace one
Government with another. They were no less than an
opportunity — indeed, a historic opportunity — for the
people of Sierra Leone to put an end to nearly 30 years
of undemocratic rule, the last four of which were an
outright military dictatorship.
In retrospect, the victories of the people, first against
the political sleight of hand to stop the elections, and then
against the campaign of terror and intimidation to scare
away the voters from the polling booths, seem to have
left the reactionary forces in our country with only one
remaining avenue to their objective, the unconstitutional
overthrow of any civil Government, and that was
precisely what happened on 25 May.
The people of Sierra Leone have responded to the
coup in a manner unique in the history of Africa.
Thousands of citizens, some out of fear for their lives and
other human rights violations, simply abandoned their
homes and their country, moved into neighbouring
countries, declaring they would rather live as refugees
outside Sierra Leone than stay under the rule of the illegal
junta. Those who stayed behind have refused to go to
work and have in various ways refused to cooperate with
the junta. This is the manifestation of the determination
of Sierra Leoneans never to surrender their hard-won
democracy.
The struggle under way in my country is between
the unarmed millions defending the cause of democracy
and the armed reactionary clique of mutinous soldiers and
their Revolutionary United Front cohorts. In embarking on
that perilous struggle, the people of Sierra Leone were
never in doubt as to where the sheer military advantage
lay. What continues to sustain the determined resistance
of the people and to fortify their courage is the belief, and
the expectation, that the international community cannot,
9


and will not, let them down — indeed, the belief that,
whatever hardship they are facing at the moment, right will
ultimately triumph over might.
No one who has seen the reign of terror unleashed by
the regime on the defenceless citizenry or witnessed the
daily looting, rape and other brutalities which have now
become a way of life in Sierra Leone can mistake this for
peace. There is no peace in Sierra Leone. What is
happening is that the horrors which the RUF inflicted on
the rural communities — the killings, the amputation of
limbs, the looting, the arbitrary and illegal seizure of
private property of all kinds and many other crimes — have
now been generalized to encompass the urban centres as
well. To further compound their assault on innocent
civilians, the illegal junta has finally resorted to the laying
of anti-personnel landmines throughout the country, and
within the capital city itself. I need not spell out what a
horrific act this represents as far as innocent men, women
and children are concerned as they begin to fall victim to
these hidden devices.
This was precisely what my Government set out to
avert. In my inaugural statement as President, I made the
pursuit of peace and the end of the rebel war my most
urgent priority. Within a matter of days of assuming office,
I signed a communiqué at Yamoussoukro, in Côte d’Ivoire,
with the leader of the RUF, Corporal Foday Sankoh, in
which we effectively agreed upon a permanent ceasefire.
That agreement opened the way for substantive negotiations
between the Government and the RUF, culminating in the
Abidjan peace accord of 30 November 1996.
What my Government did not know was that the RUF
was negotiating in bad faith. We took the RUF at its word
and assumed that its professed commitment to peace was
genuine. The negotiations were protracted because the RUF
was adamant on certain issues. We conceded on those
particular issues with the hope that the RUF would honour
the resulting accord. This is, of course, not to suggest that
there were no doubters in our ranks who harboured
misgivings about the sincerity of the RUF. We had our
share of these doubting Thomases, but on the basis of our
peoples yearning for peace, we elected to be guided more
by our hopes and less by our fears.
After peace, national reconciliation was another central
plank of my Government’s policy. The pursuit of that
policy began with the very configuration of my
administration. My party had a substantial majority in
Parliament, and I myself had won the presidential elections
with a convincing majority. On the basis of the outcome of
the elections, therefore, I was under no obligation to
include in my Government people from other parties. But
I took a wider view of the matter and decided that if the
cause of national reconciliation was to be advanced it
would be desirable to have a broad-based Government.
Accordingly, I appointed the leader of one of the minority
parties to be my Minister of Finance, making him,
effectively, the third most senior member of the
Government. Other ministerial and senior positions were
filled by people drawn from other political parties. What
emerged as a result was a broad-based Government of
national unity in all but name.
The policy of national reconciliation was taken
further. The previous military regime, the National
Provisional Ruling Council (NPRC) had confiscated the
properties of many senior Sierra Leoneans not on the
basis of law or due process, but on ad hoc commissions
of inquiry whose findings were not published and were
subject to no appeal. No one pretended that justice had
been done by the work of those commissions of inquiry.
Yet, on the basis of their findings, not only had many
people lost their properties, some of them had also been
disqualified from holding public office. If Sierra Leone’s
new democracy was to mean anything, this was a state of
affairs which could not be allowed to continue. I
appointed a National Commission for Reconciliation and
applied to the Commonwealth secretariat for a senior
Commonwealth judge to review the findings of the
commission of inquiry and to put right what had been put
wrong. I wanted a judge of suitable seniority and
distinction whose verdict would command respect. The
Commonwealth Secretary-General secured for me the
services of judge Ulric Cross of Trinidad and Tobago. He
was due to return to Sierra Leone to resume his
chairmanship of the National Commission for
Reconciliation when the coup took place.
Following the earlier coup of April 1992, which had
installed the NPRC military regime in power, many Sierra
Leoneans went into exile. They, too, had to be enabled to
come home in security and in dignity. Former President
Joseph Saidu Momoh had been living in exile in Guinea
since the coup of April 1992. My Government brought
him home and resettled him in a manner befitting a man
who had been our Head of State.
I have gone into this background in detail to show
what my Government did to end the war that had been
raging for the best part of five years, to achieve national
reconciliation and to usher in lasting peace. All this and
much else will be erased if the regime is allowed to
10


remain in power. The burning question before the world
community, therefore, is how best to bring a swift end to
the ruinous regime of the military and to enable Sierra
Leone to rejoin the mainstream of human society.
Some people with the best of intentions but with little
knowledge of the situation have called for negotiations to
end the tragedy unfolding in Sierra Leone.I have been
involved in negotiations of one kind or another throughout
my career. In fact, in a sense negotiating is second nature
to me. Accordingly, I have no problems with the principle
of negotiation. But it would be utterly disingenuous of me
not to state the serious reservations I hold about negotiating
with the junta.
In the first place, the junta is an unstable coalition. On
the surface it presents itself as a government in which every
member shares collective responsibility for decisions jointly
taken. In reality it is nothing of the kind. There is nothing
collective about the junta except the determination of its
constituent parts to hang on to power. For now the RUF
may be allied with some elements of the army, but there is
no pretence that they are motivated by the same long-term
objectives. The RUF is not the army, and it is certainly not
under the command of the mutinous faction of the Army.
The RUF has a separate and independent command
structure, and it takes its instructions from its own high
command. Therefore, based on our experience, in any
putative negotiations with the RUF it can be expected to
come to the table with its own set of demands. The
decision of one part of the unstable coalition will not, by
any stretch of the imagination, bind the other. Indeed,
precisely because they have separate and quite possibly
conflicting objectives there is hardly any prospect of
negotiating with anything like a unified position.
In the second place, the RUF is undoubtedly the
faction with the upper hand within the junta. The RUF’s
principal objective all along has been to take and keep
power by all means, including terror and murder. In its
present configuration, the RUF has no coherent programme
to speak of. Rather than yield power peacefully, the RUF
has threatened to launch a scorched-earth campaign to
reduce the country to ashes. Its position is that if it cannot
rule Sierra Leone, nobody else should.
And if none of these points is convincing, we have
only to look at the way in which the junta has handled the
negotiations with the Committee of four Foreign Ministers
of the Economic Community of West African States
(ECOWAS). The three-point ECOWAS formula for the
resolution of the Sierra Leone crisis entailed, in order,
“the early reinstatement of the legitimate
Government of President Tejan Kabbah, the return
of peace and security and the resolution of the issues
of refugees and displaced persons”.
This was the basis on which the regime entered into
negotiations with the ECOWAS Committee of four. The
third meeting between the Committee and representatives
of the regime in Abidjan took place on 30 July 1997. It
was expected to be a breakthrough meeting. However,
while it was in progress, the leader of the junta made a
radio and television broadcast in which he stated clearly
that his regime was determined to remain in power for a
minimum of four years. His statement was intended to
wreck the talks, and that was exactly what it did. He has
not retracted his determination to stay in power for four
years.
If, in spite of the illegal junta’s record of bad faith,
the international community insists that we must take the
path of negotiations, then I suggest that such negotiations
should be held between the junta and the Committee of
ECOWAS Foreign Ministers, whose membership has now
been increased to five. And for those negotiations to be
meaningful, they must proceed on the basis of clear
understandings. In the first place, if the negotiations are
resumed, the three-point ECOWAS negotiating agenda
must remain the agenda of such negotiations. Then they
must be time-bound. If they are open-ended, the regime
can be expected to filibuster and to spin them out
indefinitely in the hope that it will achieve a creeping de
facto recognition by the international community.
Then, the junta’s delegation must always be led by
the junta leader himself. The Committee of five should
insist on no less, because if the regime’s delegation is led
by anyone else, the scope for subsequent repudiation and
double-dealing will become infinite. Finally, to ensure
that the regime treats the negotiations with the seriousness
they deserve, existing international pressures and
measures must not only be maintained but further
strengthened. In that way the genuineness of the regime’s
declared intention to negotiate will be tested.
When all this is done and an agreement is reached,
we will still have to face the task of achieving genuine
and total national reconciliation. What Sierra Leone needs
today more than anything else is peace and reconciliation.
I have never lost sight of this need, and it is the one
objective which has influenced every step that I have
taken since assuming office in March 1996. The events of
25 May have only further deepened those divisions within
11


our society which my policies had begun to heal. As a
result, the adoption of a more vigorous policy of national
reconciliation has become an absolute necessity.
It would not be exaggerating the case to say that the
brand of political persuasion practised by the military-RUF
coalition borders on systematic genocide. Since 25 May
1997, whole villages, entire communities and targeted
families have been wholly or partially decimated in the
eastern, northern and southern provinces of Sierra Leone,
in Moyamba, Bonthe, Sanda, Bumpe, Kumrabai,
Foredugu — the list is endless.
That is why many Sierra Leoneans strongly believe
that a war crimes tribunal should be appointed to try all
those who had a hand in the making of our tragedy. I
understand the feelings behind this demand, but I reject it.
l reject it because it will add to our already grave problems
and postpone lasting national reconciliation.
Throughout this address I have tried to draw a
distinction between elements of the army in complicity with
the head of the junta and the bulk of the army, who are
basically decent men and women and loyal to the best
traditions of the Sierra Leone army. Even so, I do not
believe that any worthwhile national purpose will be served
by a policy of reprisals against the misguided elements of
the army and others in the junta’s camp.
We seek no more from the United Nations than the
assurance of 6 August 1997 contained in the statement
made by the President of the Security Council:
“The Security Council will, in the absence of a
satisfactory response from the military junta, be ready
to take appropriate measures with the objective of
restoring the democratically elected Government of
President Kabbah.” (S/PRST/1997/42, p. 1)
At the same time, we are asking the Security Council
to assist ECOWAS and the ECOWAS Monitoring Group
(ECOMOG) in giving practical effect to that objective. By
doing so, the Council will not only be saving the lives of
the people of Sierra Leone, but will also be averting an
escalation of the crisis which now threatens peace and
security in our subregion. And here I should like to take
this opportunity to express, on behalf of my Government
and the people of Sierra Leone, our sincere appreciation to
the Heads of State and the Committee of Foreign Ministers
of ECOWAS for their efforts over the past four months in
pursuit of their objective, which the Security Council
supports.
Once the objective of restoring the democratically
elected Government is achieved, my Government will, in
the same spirit of reconciliation which had guided its
policies since the 1996 elections, consider, in an
appropriate forum, the serious question of security and
full implementation of the Abidjan Peace Agreement.
Security is paramount. Without security, no meaningful
humanitarian assistance can reach the people of Sierra
Leone.
Notwithstanding the acts of bad faith initiated by the
RUF to derail the peace process and despite the
dangerous coalition which had emerged since the 25 May
coup, my Government, the legal Government of Sierra
Leone, is committed to the Agreement. We are also
committed to the Secretary-General’s plan and
recommendations, submitted to the Security Council last
January, for the establishment and maintenance of a
peacekeeping operation in Sierra Leone in connection
with the implementation of the Abidjan Peace Agreement.
We are ready to reactivate my Government’s agenda
for reconciliation, resettlement of refugees and displaced
persons, and rehabilitation and reconstruction which the
military-RUF junta so ruthlessly disrupted almost five
months ago. We owe it to our people to continue the
transformation of our economy from emergency relief
programmes to realistic projects for medium- and long-
term self-sufficiency. Of course, we know that this is not
going to be easy. However, we are confident that the
immediate and unconditional restoration of my
Government, the Government elected by the people,
constitutes the first step towards that transformation.






